NUMBER 13-14-00297-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

ALEJANDRO BARRIENTES,                                                        Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 107th District Court
                  of Cameron County, Texas.
____________________________________________________________

                          ORDER OF ABATEMENT

       Before Justices Rodriguez, Benavides, and Perkes
                       Order Per Curiam
      Appellant, Alejandro Barrientes, has filed a notice of appeal with this Court from

his conviction in trial court cause number 2013-DCR-657-A. The trial court's certification

of the defendant's right to appeal shows that the defendant does not have the right to

appeal. See TEX. R. APP. P. 25.2(a)(2).
       On May 27, 2014, we ordered appellant's counsel, Larry Warner, to, within thirty

days, review the record and advise this Court as to whether appellant has a right to

appeal. See TEX. R. APP. P. 44.3, 44.4. No response to this Court's order was received

and this case was abated and remanded to the trial court. The trial court determined

that counsel would be able to respond to this Court’s order within thirty (30) days after

receiving the complete reporter’s record and the clerk’s record. The clerk’s record was

filed on June 20, 2014 and the reporter’s record was filed on September 15, 2014.

Counsel was notified on September 15, 2014 that the reporter’s record was filed and was

directed to respond to the order dated May 27, 2014 within thirty days from the date of

the notice. No response has been received.

         Accordingly, we ABATE this appeal and REMAND this cause to the trial court

for a hearing to determine why counsel has failed to comply with this Court's order. The

trial court's findings and conclusions shall be included in a supplemental clerk's record.

The trial court shall file the supplemental clerk's record and reporter's record, if any, with

the Clerk of this Court within thirty days of the date of this order.

       If the trial court determines that counsel is unable to represent appellant in this

matter, the trial court shall conduct a hearing to determine whether appellant desires to

prosecute the appeal, whether appellant is indigent, and whether appellant is entitled to

appointed counsel. See Penson v. Ohio, 488 U.S. 75, 83-84 (1988); Stafford v. State,

813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We further direct the trial court to issue

findings of fact and conclusions of law regarding these issues. Should the trial court find

that appellant desires to pursue this appeal, is indigent, and is entitled to appointed


                                               2
counsel, the trial court shall appoint counsel. If counsel is appointed, the name, address,

telephone number, and state bar number of said counsel shall be included in the trial

court's findings of fact and conclusions of law.

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
4th day of November, 2014.




                                             3